Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 10-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, II et al. (2005/0178841)(Hereinafter “Jones”) in view of Kane et al. (2011/0146930).
	Regarding claim 1, Jones discloses a luminescent taggant composition comprising: a first luminescent taggant comprising a first emitting ion, wherein the first luminescent taggant produces a first emission in a first taggant emission band when exposed to excitation energy; a second luminescent taggant comprising a second emitting ion different from the first emitting ion, wherein the second luminescent taggant produces a second emission in a second taggant emission band that is different 
	Jones further teaches the use of neodymium and ytterbium as luminescent species (Jones, [0050]).  Erbium, thulium, and holmium are not mentioned.
	Kane teaches the first emitting ion and the second emitting ion are independently chosen from neodymium, ytterbium, erbium, thulium, or holmium. (Kane, [0023])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the phosphorescent ions of Kane in the tag of Jones as the selection of a known material that is suitable for the purposes of Jones.
	Regarding claim 5, Jones further discloses the first luminescent taggant, the second luminescent taggant, and the third luminescent taggant have a common excitation.  (Jones, Fig. 7, Xe Flashlamp 10)
	Regarding claim 6, Jones further discloses the first luminescent taggant, the second luminescent taggant, and/or the third luminescent taggant further comprises a sensitizing ion for absorption of incident radiation, wherein the sensitizing ion transfers energy to the first emitting ion and/or the second emitting ion, respectively, after excitation. (Jones, [0029], [0032], [0051])  
	Regarding claim 7, Jones further discloses substantially no energy is transferred between the first luminescent taggant and the second luminescent taggant.  (Jones Fig. 13)
	Regarding claim 10, Jones further discloses energy transfer occurs between the first emitting ion and the second emitting ion in the third luminescent taggant after excitation.  (Jones, Fig. 15 and [0096], note that the emission curve of IR1 overlaps the 690nm excitation wavelength of IR2.)

	Regarding claim 12, Jones further discloses the third luminescent taggant comprises a third host material, and wherein the first host material, the second host material, and the third host material are a common host material.  (Jones, [0091])
	Regarding claim 16, Jones further discloses the first luminescent taggant and the second luminescent taggant are substantially free of additional emitting ions having a detectable emission.  (Jones, [0091], example 2, each dye has its own single emission (and therefore emissive element))
	Regarding claim 17, Jones discloses a luminescent material comprising: a medium; a first luminescent taggant disposed in the medium and comprising a first emitting ion, wherein the first luminescent taggant produces a first emission in a first taggant emission band when exposed to excitation energy; a second luminescent taggant disposed in the medium and comprising a second emitting ion different from the first emitting ion, wherein the second luminescent taggant produces a second emission in a second taggant emission band that is different from the first taggant emission band when exposed to excitation energy; and a third luminescent taggant disposed in the medium and comprising the first emitting ion and the second emitting ion; wherein the first luminescent taggant is substantially free of the second emitting ion and the second luminescent taggant is substantially free of the first emitting ion.  (Jones, Fig. 8, [0065])
	Jones further teaches the use of neodymium and ytterbium as luminescent species (Jones, [0050]).  Erbium, thulium, and holmium are not mentioned.
	Kane teaches the first emitting ion and the second emitting ion are independently chosen from neodymium, ytterbium, erbium, thulium, or holmium. (Kane, [0023])


	Regarding claim 18, Jones further discloses the medium is chosen from the group of an ink, an ink additive, a glue, a liquid, a gel, a polymer, a slurry, a plastic, plastic base resin, a glass, a ceramic, a metal, a textile, wood, fiber, paper pulp, and paper.  (Jones [0043])
	Regarding claim 19, Jones discloses an article comprising: a substrate; and an authentication feature on a surface of the substrate or integrated within the substrate, wherein the authentication feature comprises: a first luminescent taggant comprising a first emitting ion, wherein the first luminescent taggant produces a first emission in a first taggant emission band when exposed to excitation energy; a second luminescent taggant comprising a second emitting ion different from the first emitting ion, wherein the second luminescent taggant produces a second emission in a second taggant emission band that is different from the first taggant emission band when exposed to excitation energy; and a third luminescent taggant comprising the first emitting ion and the second emitting ion; wherein the first luminescent taggant is substantially free of the second emitting ion and the second luminescent taggant is substantially free of the first emitting ion.  (Jones, Fig. 8, [0065])
Jones further teaches the use of neodymium and ytterbium as luminescent species (Jones, [0050]).  Erbium, thulium, and holmium are not mentioned.
	Kane teaches the first emitting ion and the second emitting ion are independently chosen from neodymium, ytterbium, erbium, thulium, or holmium. (Kane, [0023])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the phosphorescent ions of Kane in the tag of Jones as the selection of a known material that is suitable for the purposes of Jones.


	Regarding claim 20, Jones further discloses the article is selected from a group consisting of an identification card, a driver's license, a passport, identity papers, a banknote, a check, a document, a paper, a stock certificate, a packaging component, a credit card, a bank card, a label, a seal, a token, a postage stamp, an animal, and a biological sample.  (Jones, [0045])
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Kane and Rapoport et al. (2013/0048874).
Regarding claim 2, Jones lacks explicit teaching of the third luminescent taggant produces an emission in the first taggant emission band and an emission in the second taggant emission band when exposed to excitation energy, and wherein the emissions from the third luminescent taggant in the first taggant emission band and the second taggant emission band have one or more characteristics distinguishable from emission characteristics of the corresponding first emission and second emission, respectively.  
	Rapoport teaches the third luminescent taggant produces an emission in the first taggant emission band and an emission in the second taggant emission band when exposed to excitation energy, and wherein the emissions from the third luminescent taggant in the first taggant emission band and the second taggant emission band have one or more characteristics distinguishable from emission characteristics of the corresponding first emission and second emission, respectively.  (Rapoport, [0040])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the confounded emissions of Rapoport with the overlapping shapes of Jones in order to further frustrate counterfeiting attempts.
	Regarding claims 3 and 4, the limitations therein appear directed to the same subject matter as described in claim 2 and in Rapoport [0040] and are rejected on the same grounds.
	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Kane and Auslander et al. (2007/0119951).
	Regarding claim 8, Jones lacks explicit teaching of substantially no energy is transferred between the first emitting ion and the second emitting ion in the third luminescent taggant.  
	Auslander teaches substantially no energy is transferred between the first emitting ion and the second emitting ion in the third luminescent taggant.  (Auslander, [0044])

	Regarding claim 9, the combination of Jones and Auslander lacks explicit teaching of the first luminescent taggant comprises a first host material, the second luminescent taggant comprises a second host material, and the third luminescent taggant comprises a third host material, and wherein the third host material is different from the first host material and the second host material.  
	However, it is clear from Jones and Auslander that a combination of host materials and taggants are disclosed, and that taggants behave differently with different host materials.  Thus where complexity is desirable, providing different host materials in addition to different taggant materials would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.
	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Kane et al. (2011/0146930).
	Regarding claim 13, Jones lacks explicit teaching of the host materials are chosen from an oxide, a fluoride, an oxysulfide, a halide, a borate, a silicate, a gallate, a phosphate, a vanadate, an oxyhalide, an aluminate, a molybdate, a tungstate, a garnet, a niobate, a perovskite, or mixtures thereof.  
	Kane teaches the host material is gadolinium oxysulfide (Kane, [0020])
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the gadolinium oxysulfide host material of Kane with the technique of Jones in order to increase counterfeit resilience. (Kane, [0020])
	Regarding claim 14, the combination of Jones and Kane further teaches the host materials are independently chosen from yttrium oxysulfide, yttrium aluminum garnet, yttrium gallium garnet, gadolinium gallium garnet, gadolinium aluminum garnet, or gadolinium oxysulfide.  (Kane, [0020])
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.
Applicant argues that the first second, and third taggants themselves are chemical complexes with the respective emitting ions bound within the complex, in contrast to the overlapping dyes of Jones.  In response it is noted that nowhere in the claim does it mention chemical complexes with the ions bound therein.  The claim requires only a taggant having the two ions.  A region of overlapping dyes on an article is such a taggant.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/EDWIN C GUNBERG/              Primary Examiner, Art Unit 2884